The Court :
The Court instructed the jury:
“ The acts of an agent can be ratified only after full knowledge of those acts, and the principal must know the character of the acts to be ratified, otherwise a ratification is void. If a ratification be made under misapprehension of the full scope of acts, it is voidable to the extent of the mistakes, and the party can be relieved so far as there was a mistake to the act.”
The comment of appellant’s counsel is:
“ The second clause of the instruction informs the jury to the effect that if Mrs. Bassett was under a misapprehension as to any of these transactions, she might retract her ratifications as to them, and be relieved from liability to the extent to which she was mistaken as to what plaintiff had done for her.
“But the first clause informs the jury to the effect that she did not have full knowledge of his acts; i. e., knowledge of all the transactions in question; any ratification she may have made was wholly inoperative. This, we contend, is erroneous.”
The idea might, perhaps, have been better expressed, but we are of opinion that the instruction conveyed to the jury the proposition that an alleged principal was not bound by an approval of an act already done, made under a misapprehension *641of the real nature of the facts; that, to constitute a ratification, the principle must be acquainted with that which has actually been done. This was not error.
Judgment and order affirmed.
Thornton, J., concurred in the judgment.